Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The request filed on December 14, 2021 for a Request for Continuing Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. Any previous finality is hereby withdrawn and a new action on the merits follows.  Any newly-submitted claims have been added.  An action on the RCE follows.

Drawings
The drawing correction of September 21, 2020 and March 8, 2021 have been approved.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “said handle is adapted to be exchanged with said central post without modification thereto and vice versa” on lines 29-30 of claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Recitations such as “said one fixed frame” on line 4 of claim 1 render the claims indefinite because they lack antecedent basis.  Recitations such as “invisible” on line 25 of claim 1 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  How can the upper and lower profiles be invisible when they are visible in figures 1 and 3?  Note that when viewed at angle, the upper and lower profiles 2 would be visible in figure 1.  Recitations such as “being disposed in a floor and a ceiling respectively” on lines 25-26 of claim 1 render the claims indefinite because disposing the upper and lower profiles in a floor and a ceiling fails to further limit the structure of the frame system.  It should be noted that the frame system, as disclosed, does not comprise a floor or a ceiling.  Thus, it appears that the applicant is claiming the combination of a frame system and a floor and a ceiling rather than claiming the subcombination of a frame system.  Recitations such as “thereto” on line 30 of claim 1 render the claims indefinite because it is unclear what element of the invention is not being modified.  Recitations such as “vice versa” on line 30 of claim 1 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  It appears that the applicant is attempting to recite that the handle can be exchanged with the central post and that the central post can be exchanged with the handle.  However, if 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2, as best understood by the examiner, are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 361 339 in view of Kim (US 2015/0247358) and Lee (US 2015/0121764).  EP 2 361 339 discloses a frame system for doors or windows comprising:
a) a peripheral fixed frame 1 consisting of a rigid frame of aluminum (see line 4 of paragraph 24) with a single profile as shown in figures 2 and 3; 

wherein each of the at least one movable sash comprises: 
(i) a central post (labeled below) disposed at a first end thereof, 
(ii) an upper profile 13 and a lower profile 13 (fig. 3), and 
(iii) a handle 4 disposed at a second end thereof opposite said first end; and
d) at least one peripheral profile 9, wherein each said peripheral profile 9:
(i) is respectively coupled to one of said at least one movable sash,
(ii) at least one pane of glass (not numbered, but see paragraph 29, line 4) attached to said peripheral profile and,
(iii) has a thickness that spans a majority of a thickness of said at least one pane of glass as shown in figure 2;
wherein for each said at least one movable sash, when viewed from an angle perpendicular to said plane of movement, said central post and said handle each have a visible width of aluminum; and
wherein said handle 4 has a same coupling mechanism (at least a friction fit as shown in figure 2) as said central post for coupling with said peripheral profile such that said handle is adapted to be exchanged with said central post without modification thereto and vice versa.
	EP 2 361 339 is silent concerning a multipoint locking system, an adhesive layer, the central post and said handle each have a visible width of at least 1mm and at most 5mm of aluminum and the upper and lower profiles being disposed in a floor and a ceiling respectively.
	However, Kim discloses a locking system 20, 40 of at least one sash 30 integrated in profiles of a fixed frame 10, said locking system being multipoint as shown in figure 1.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide EP 2 361 339 with a multipoint locking system, as taught by Kim, to enable the user to securely lock the window sashes in the closed position.
Additionally, one of ordinary skill in the art is expected to routinely experiment with parameters so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one of ordinary skill to provide the central post and said handle each with a visible width of at least 1mm and at most 5mm of aluminum when viewed from an angle perpendicular to the plane of movement to reduce the costs of manufacturing the system while still providing the requisite strength, and to ensure the aesthetics of the system.
	Finally, Lee discloses the use of adhesive to attach elements to glass panels, as set forth on lines 1-5 of paragraph 85, and a frame system comprising profiles 100 in the floor and ceiling that are not visible.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide an adhesive layer, as taught by Lee, interposed between the peripheral profile and the pane of glass to securely attach the peripheral 
	With respect to claim 2, wherein said at least one pane of glass consists of a single pane, double, or triple panes of glass.

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 361 339 in view of Kim and Lee as applied to claims 1 and 2 above.  EP 2 361 339, as modified above, is silent concerning a thickness of the glass.
However, one of ordinary skill in the art is expected to routinely experiment with parameters so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one of ordinary skill to provide the glass of the movable sash with a thicknesses between 34 mm and 60 mm to reduce the amount of heat transfer through the glass.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 361 339 in view of Kim and Lee as applied to claims 1 and 2 above.  EP 2 361 339, as modified above, discloses a profile 7 comprising polyamide, but is silent concerning the material of the peripheral profile.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the peripheral profile of EP 2 361 339, as modified .

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 361 339 in view of Kim and Lee as applied to claims 3 and 5 above.  EP 2 361 339, as modified above, discloses a profile 7 comprising polyamide, but is silent concerning the material of the peripheral profile.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the peripheral profile of EP 2 361 339, as modified above, with a polyamide construction, as taught by EP 2 361 339, to reduce thermal and acoustic transfer therethrough.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 361 339 in view of Kim and Lee as applied to claims 1 and 2 above.  EP 2 361 339, as modified above, is silent concerning at least one fixed sash.
However, Lee discloses, in figure 28, a fixed sash 200 consisting of two panes of glass and a movable sash 400.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide EP 2 361 339, as modified above, with one fixed sash and a movable sash, as taught by Lee, to reduce the amount the window can be opened with still permitting sufficient light to pass through the window.

12 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2 361 339 in view of Kim and Lee as applied to claims 10 and 11 above.  EP 2 361 339, as modified above, is silent concerning a thickness of the glass of the fixed sash.
However, one of ordinary skill in the art is expected to routinely experiment with parameters so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one of ordinary skill to provide the glass of the fixed sash with a thicknesses between 34 mm and 60 mm to reduce the amount of heat transfer through the glass.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2 361 339 in view of Kim and Lee as applied to claims 10 and 11 above.  EP 2 361 339, as modified above, discloses a profile 7 comprising polyamide, but is silent concerning the material of the peripheral profile.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the peripheral profile of EP 2 361 339, as modified above, with a polyamide construction, as taught by EP 2 361 339, to reduce thermal and acoustic transfer therethrough.


    PNG
    media_image1.png
    1714
    1079
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed November 15, 2021 have been fully considered but they are moot in view of the new grounds of rejection.

Conclusion
THIS ACTION IS NOT MADE FINAL.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634